Citation Nr: 1029940	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
pulmonary tuberculosis, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1953 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to an increased rating for pulmonary tuberculosis.

The Board notes initially that the Veteran is currently service 
connected for pulmonary tuberculosis which is rated as 
noncompensable.  The rating criteria for pulmonary tuberculosis 
is under diagnostic codes 6701-6724.  The general rating formula 
provides for a 100 percent rating for tuberculosis, pulmonary, 
chronic, far advanced, active (Diagnostic Code 6701); a 100 
percent rating for tuberculosis, pulmonary, chronic, moderately 
advanced, active (Diagnostic Code 6702); a 100 percent rating for 
tuberculosis, pulmonary, chronic, minimal, active (Diagnostic 
Code 6703); and, a 100 percent rating for tuberculosis, 
pulmonary, chronic, active, advancement unspecified (Diagnostic 
Code 6704).  With regard to inactive pulmonary tuberculosis, 
under Diagnostic Codes 6721-6724, a 100 percent rating is 
warranted for inactive pulmonary tuberculosis for two years after 
the date of inactivity, following active pulmonary tuberculosis.  
Thereafter, for four years, or in any event to six years after 
date of inactivity, a 50 percent rating is assigned.  Thereafter, 
for five years, or to eleven years after date of inactivity, a 30 
percent rating is assigned.  Following far advanced lesions 
diagnosed at any time while the disease process was active, a 
minimum 30 percent rating is assigned.  Following moderately 
advanced lesions provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc., a 20 
percent rating is assigned.  Otherwise, a noncompensable rating 
is assigned.  The notes following the general rating formula 
specify that the graduated 50 percent and 30 percent ratings and 
the permanent 30 percent and 20 percent ratings for inactive 
pulmonary tuberculosis are not to be combined with ratings for 
other respiratory disabilities.  38 C.F.R. § 4.97, Diagnostic 
Code 6724.

The Veteran was initially assigned a noncompensable rating from 
January 31, 1967.  In a December 2006 rating decision, the RO 
relied on a September 2006 compensation and pension (C&P) 
examination in continuing the Veteran's noncompensable 
evaluation.  Subsequently, the Veteran and his representative 
submitted a January 2008 statement requesting a new examination 
to evaluate the Veteran's current pulmonary residuals and the 
relationship between those residuals and the Veteran's service-
connected pulmonary tuberculosis.  The Board notes that the RO 
acknowledged the request and sent the Veteran a September 2008 
letter stating the Veteran would be scheduled for an examination 
and contacted with further information regarding when to report 
for the examination.  The examination was cancelled on November 
6, 2008 because the Veteran failed to report.  However, it is not 
clear whether the Veteran ever received notice with regard to the 
specific time for the appointment as there is no evidence of 
record of the Veteran having been sent a letter specifically 
noting the time of the appointment.  The Board acknowledges that 
the Veteran was provided with a supplemental statement of the 
case (SSOC) that noted the failure to report and that there is no 
response, of record, from the Veteran following the receipt of 
the SSOC.  However, as it remains unclear whether the Veteran was 
properly notified of the VA examination scheduled for November 
2008, the Board finds that a new VA examination is warranted to 
determine the existence and severity of any current pulmonary 
conditions that are residuals of the pulmonary tuberculosis that 
the Veteran suffered during active service.  

Additionally, the Veteran should be sent a notice letter 
regarding the scheduling of the new examination and the exact 
time and place of the examination.  A copy of this letter and any 
response thereto as well as any previous notification letters 
regarding scheduled examination appointments should be included 
in the record.  



Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a notice letter 
regarding the scheduling of a new VA 
examination.  The letter should include 
the time and place for the scheduled 
examination.  The letter and any response 
thereto should then be added to the c-file 
to be included in the record.  

2.	Schedule the Veteran for a VA examination 
to determine the existence and severity of 
any current pulmonary conditions that are 
residuals of the pulmonary tuberculosis 
that the Veteran suffered during active 
service.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be 
made available for review in 
connection with the examination.

3.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


